Citation Nr: 0111097	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  99-08 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for residuals of multiple shrapnel wounds to the back 
and posterior area of the left shoulder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945 and from November 1946 to July 1955.  Service 
personnel records show that the veteran was wounded in action 
in France in July 1944 was awarded a Purple Heart.    

Service connection for residuals of shrapnel wounds, 
multiple, of the back and posterior area of the left shoulder 
was established in September 1970.  A 10 percent disability 
evaluation was assigned from June 23, 1970.  

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (the RO).  In that decision, the RO denied 
the veteran's claim of entitlement to an increased disability 
rating for the service-connected residuals of the shrapnel 
wound to the back and left shoulder.   

The Board notes that in the January 1999 rating decision, the 
RO denied entitled to an increased evaluation for residual 
injury to the right knee.  The veteran timely appealed this 
issue.  However, in a November 1999 statement, he indicated 
that he wanted to withdraw this issue from appeal.  Thus, 
this issue was no longer before the Board for appellate 
review.   

In January 2001, the veteran testified before the undersigned 
Board Member at a personal hearing at the RO.  A transcript 
of that hearing has been associated with the veteran's VA 
claims folder.


FINDINGS OF FACT

1.  The service-connected residuals of shrapnel wound to the 
back are principally manifested by X-ray finding of a 
metallic foreign body in the soft tissue at the T10 vertebra, 
pain localized in the area of the wound and functional 
impairment of the lumbar spine during periods of 
exacerbation, all of which is productive of moderate muscle 
impairment. 

2.  The service-connected scars as residuals of shrapnel 
wounds to the left shoulder and back are principally 
manifested by a scar on the posterior shoulder, which is 
tender and painful upon objective demonstration, and three 
scars in the left lumbar region.  There are no objective 
findings of functional impairment of the left shoulder or 
back due to the scars.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability evaluation for 
residuals of a shrapnel wound to the back, manifested by 
impairment to muscle group XX, have been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 
5320 (2000).  

2.  The criteria for a disability evaluation in excess of 10 
percent for scars as residuals of shrapnel wounds to the left 
shoulder and back have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased disability 
evaluations for his service-connected residuals of shrapnel 
wounds of the back and left shoulder.  In the interest of 
clarity, after reviewing generally applicable law and 
regulations and the factual background, the Board will 
separately discuss the matter on appeal.



Pertinent Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2000).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (1999); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.  

Under governing law, a disability which has been continuously 
rated at or above any evaluation of disability for 20 or more 
years for VA compensation purposes may not be reduced except 
upon a showing that such rating was based on fraud. 
38 U.S.C.A. § 110 (West 1991); 38 C.F.R. § 3.951(b) (2000). 

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2000).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2000).  

The schedular criteria for muscle injuries

Where a gunshot wound involves the musculature, residuals of 
such wounds are evaluated in accordance with the principles 
and criteria set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.73, 
Diagnostic Codes 5301 to 5329 (2000). 

The provisions of 38 C.F.R. § 4.55 (2000) provide that a 
muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic codes 5301 through 
5306); 3 muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups for the foot and 
leg (diagnostic codes 5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323).  38 C.F.R. § 4.55 (2000).

The provisions of §4.56 provide that an open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  38 C.F.R. 
§ 4.56.  A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged.  Id.  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  Id. 

A slight muscle disability is a type of injury from a simple 
wound of muscle without debridement or infection.  38 C.F.R. 
§ 4.56(d)(1).  History includes brief treatment of a 
superficial wound in service and return to duty; healing with 
good functional results; and no cardinal signs or symptoms of 
muscle disability as defined in paragraph (c) of 38 C.F.R. 
§ 4.56.  Id.  Objective findings include minimal scarring; no 
evidence of fascial defect, atrophy, or impaired tonus; and 
no impairment of function or metallic fragments retained in 
muscle tissue.  Id.  

A moderate muscle disability is a type of injury from a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2).  History includes service department records or 
other evidence of in-service treatment for the wound and a 
record of a consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in 38 C.F.R. § 4.56, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  Id.  Objective findings 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue and some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  Id.  

A moderately severe muscle disability is a type of injury 
resulting from a through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  38 C.F.R. 
§ 4.56(d)(3).  History includes service department records or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound and a record of consistent complaints 
of cardinal signs and symptoms of muscle disability; and, if 
present, evidence of inability to keep up with work 
requirements.  Id.  Objective findings include an entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups; indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side; and tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.  Id.
A severe muscle disability is a type of injury caused by a 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
38 C.F.R. § 4.56(d)(4).  
History includes service department records or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound, a record of consistent complaints of cardinal signs 
and symptoms of muscle disability, as defined by 38 C.F.R. 
§ 4.56(c), which are worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Id.  Objective 
findings include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area; and muscles swell and 
harden abnormally in contraction.  Id.  Tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  38 C.F.R. § 4.56.  
If present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; or induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id. 

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2000).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 1991); 38 
C.F.R. §§ 4.2, 4.6 (2000). 

Diagnostic Code 5320 [for injury to muscle group XX], 
includes the spinal muscles (sacrospinalis, erector spinae, 
prolongations in thoracic and cervical regions) whose 
functions include providing postural support of the body and 
extension and lateral movements of the spine.  Under 
Diagnostic Code 5320, when evaluating the muscles of the 
lumbar region, a zero percent rating is assigned for slight 
disability, a 20 percent rating is assigned for moderate 
disability, a 40 percent rating is assigned for moderately 
severe disability, and a 40 percent rating is assigned for 
severe disability.  38 C.F.R. § 4.73, Diagnostic Code 5320 
(2000).  



The schedular criteria for scars

Scars which are superficial and poorly nourished with 
repeated ulcerations warrant a 10 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2000).  

Scars which are superficial and tender and painful on 
objective demonstration warrant a 10 percent rating.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2000).  

Scars that limit the function of any part affected are rated 
based upon limitation of function of the part affected.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (2000).

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no 
percent evaluation, a no percent evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31 
(2000).

Duty to assist/standard of review

The VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A) [VCAA].

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  VCAA.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 38 C.F.R. 
§§ 3.102, 4.3 (2000).  

Factual Background

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2000); see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Service medical records show that the veteran sustained a 
shell fragment wounds to the left lumbar area and the 
posterior left shoulder when a shell hit his tank in July1944 
in France.  The wounds were cleaned and sulfanilamide powder 
was applied.  The veteran was hospitalized from July 28, 1944 
to August 13, 1944.  Hospital records indite that the X-ray 
examination revealed small metallic fragments in the second 
interspace anteriorly, on the left.  An August 3, 1944 
service hospital record indicates that the veteran was 
asymptomatic.  

A January 1945 X-ray examination revealed a moderate sized 
foreign body in the post soft tissues between D-9 and 10 just 
to the left of the midline of the spine.  The veteran had 
complaints of a dull pain.  

A July 1951 reenlistment examination report indicates that 
examination of the skin revealed a scar on the veteran's 
back.  It was noted that the veteran had shrapnel wounds on 
the back that were still imbedded.  A July 1955 service 
separation examination revealed a scar on the back. 

A September 1970 VA examination report indicates that the 
veteran reported having shrapnel wounds to the left back that 
were sustained in July 1944.  The veteran had four entry 
wounds and no exits wounds.  He had no involvement of the 
pulmonary gastrointestinal or neurological systems.  The 
veteran underwent debridement of the wounds and was returned 
to duty.  The veteran reported that since the wound, he has 
been plagued by intermittent left upper back cramps and pain 
which was aggravated by the cold, dampness, and extended 
periods of driving.  Examination of the musculoskeletal 
system revealed that the veteran had a 1 and 1/2 by 7 
centimeter scar on the left trapezius area, a 1 by 7 
centimeter scar on the lateral aspect of the left upper back, 
a 1 centimeter scar on the left mid back which was 5 
centimeters from the midline, and a 1 centimeter scar over 
the left scapula.  The examiner indicated that all of the 
scars were slightly depressed but none were involving deep 
tissues.  The examiner indicated that the veteran did not 
have any disease or injuries of the musculoskeletal system.  
The veteran had normal functional effects.  The diagnosis was 
residual pain and scars from multiple shrapnel wounds of the 
low back.  Chest X-ray was normal.   

A February 1998 VA treatment record indicates that the 
veteran reported having shrapnel removed from his upper back.  
One scar on the left shoulder and two scars on the back were 
detected.  The veteran had full biceps strength at 5/5.  His 
triceps strength was 4/5.  Finger strength was 5/5.  The 
veteran had normal sensation.  It was noted that the veteran 
complained of a pain sensation with touching the scars.  The 
assessment was mid back pain secondary to the metal 
fragments.  

A July 1998 VA examination report indicates that the veteran 
reported having episodes of back pain in the areas of the old 
shrapnel wounds which were tender from time to time.  The 
veteran used a heating pad.  He stated that he really did not 
know there was shrapnel in him until approximately three or 
four years ago when he had a chest X-ray and the shrapnel was 
found.  The veteran stated that when the back pain comes, it 
seemed to be related to the areas of the shrapnel.  Physical 
examination revealed that the veteran had four to six areas 
of two to three centimeter scars.  There were two scars on 
the posterior shoulder that were tender to touch.  The 
examiner noted that this tenderness was not reproduced in 
areas where there were no scars.  The scars did not affect 
his range of motion.  It was noted that the veteran had 60 
degrees of forward flexion and 20 degrees of extension.  He 
was able to laterally rotate and bend.  The veteran had full 
range of motion in abduction and forward flexion.  He had 
negative impingement signs.  The veteran had excellent 
strength in his rotator cuff musculature on the side where 
the shrapnel wounds were.  The examiner noted no other range 
of motion decreases.  

The impression was scars of the posterior back.  The examiner 
indicated that the scars may be associated with some 
localized pain with palpation as well as localized pain that 
required the veteran to use heat and other conservative 
modalities for his back pain.  The examiner could elicit no 
functional range of motion decrease on examination due to the 
scars and functional disability was not demonstrated.  The 
examiner stated that it was conceivable that during periods 
of exacerbation, the veteran may have some decrease in his 
ability to sit in one position for too long or walk a 
particular distance because of the pain in his back.  The 
examiner also indicated that sleeping may be, at times, 
difficult for the veteran during periods of exacerbation.  
Other than that, the examiner found no functional disability 
on examination.  X-ray examination was ordered.  

In an addendum to the VA examination report, the examiner 
indicated that X-ray examination revealed moderate 
degenerative joint disease of the thoracic and lumbar spine 
with a metallic density in the posterior soft tissue at T10.  
The spine was not involved.  

In a November 1999 statement, Dr. R.R. stated that the 
veteran reported having chronic back pain in the lower 
thoracic area at about T11 to T12 since an old war wound.  
Dr. R.R. stated that the veteran still had two pieces of 
shrapnel in his back.  He indicated that one piece was near 
the scapula on the left side and the other piece looked like 
it was right over the spinous processes of about T11.  Dr. 
R.R. stated that the veteran was quite tender in that area 
with pressure over the entrance wound of the shrapnel.  Dr. 
R.R. stated that there was little doubt that the pain was 
from the shrapnel wound in his back.  Dr. R.R. stated that 
the pain was well localized in that area and the pain did not 
seem to be muscular pain from chronic low back, muscles 
spasms or osteoarthritis pain.  The veteran treated the pain 
with Tylenol.  Dr. R.R. concluded that the pain was due to 
the veteran's war injury.  

In an August 2000 statement, Dr. R.C. stated that the veteran 
had shrapnel in his back which has caused the severe back 
pain for at least 50 years.  

An October 2000 VA examination report indicates that the 
veteran reported having pain in his back since the shrapnel 
injury in service.  He treated the pain with heat treatment, 
massage and Tylenol.  Physical examination revealed that on 
range of motion testing, the veteran was able to forward flex 
and touch his toes.  He was able to extend to minus 10 
degrees.  He was able to rotate his trunk to 15 degrees.  The 
veteran complained of end motion discomfort in his back with 
side bending.  Straight leg raising was negative to 45 
degrees.  The examiner indicated that he could find no 
appreciable low back scars.  The examiner noted that the 
veteran's past medical history included degenerative joint 
disease to the back due to some shrapnel wounds.  It was 
noted that Chest X-ray examinations performed in 2000 showed 
metallic densities in the posterior and mid-thoracic lung 
field and upper lung field.  The impression was stable back 
pain since the last examination in 1998 and degenerative 
change in the lumbar spine which do not appear to be related 
to his shrapnel wounds.  The examiner noted that the back 
pain was likely exacerbated by obesity and age.  Photographs 
of the back revealed a scar on the posterior left shoulder 
and a scar in the middle of the veteran's back.  

At a hearing before the Board in January 2001, the veteran 
stated that his back hurt after driving a distance for a long 
period of time such as two hours.  [Hearing Transcript, page 
11].  The veteran stated that when he bends over, he felt a 
hurting pain from the inside of his back.  [page 12].  He 
experienced more pain in the back near the shrapnel wound.  
The wounds in the back hurt more than the wound on the left 
shoulder.  [page 13].  The veteran and his representative 
argued that there may be a diagnostic code more appropriate 
than Diagnostic Code 7805. [page 9].  The veteran's 
representative suggested that Diagnostic Code 5293 may be 
more appropriate because the veteran had degenerative disc 
disease.  [page 9].  


Analysis

Initial matters

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 [the VCAA] was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.   The VCAA specifically provides 
that VA is required to make reasonable efforts to obtain 
relevant governmental and private records that the claimant 
adequately identifies to VA and authorizes VA to obtain.  The 
VCAA further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  VCAA.  

The effective date provisions of the VCAA state that the 
provisions of 38 U.S.C. § 5107 apply to any claim (1) filed 
on or after the enactment of the Act, i.e. November 9, 2000, 
or (2) filed before the date of the enactment of the Act and 
not final as of that date.  In a Memorandum issued by VA 
General Counsel in November 2000, it was determined that the 
provisions of Title 38 created or amended by the Act other 
than 5107, to include the duty to assist provisions of 
38 U.S.C. § 5103A, also apply to claims pending on the date 
of the enactment of the VCAA.  

In this case, the claim is not final and remains pending.  
The provisions of the VCAA are accordingly applicable.  

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue presently on appeal.  
There is sufficient evidence of record with which the Board 
may make an informed decision.  The veteran was afforded VA 
examinations in July 1998 and October 2000.  pertinent VA 
outpatient treatment records were obtained.  The Board has 
not identified any pertinent evidence which is not currently 
of record, and the veteran has not pointed to any such 
evidence. 

The Board further observes that the veteran has been informed 
of the types of evidence which could be submitted by him in 
support of his claim.  He has been accorded ample opportunity 
to present evidence and argument in support of this claim.  
In particular, the veteran has been provided with an 
opportunity to testify at a hearing before the Board at the 
RO in January 2001.   

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran's claim has been 
adjudicated by the RO under the same statutory and regulatory 
criteria which must be applied by the Board.  Accordingly, 
the Board does not believe that a remand for readjudication 
is required under the VCAA or otherwise. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the new law. 
Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  



Discussion

In a September 1970 rating decision, the RO assigned a 10 
percent evaluation to the veteran's service-connected 
residuals of shrapnel wound to the back and left shoulder 
under the provisions of Diagnostic Code 7805 [other scars].  
The veteran is seeking an increased disability rating.   

After review of the medical evidence, and for reasons and 
bases which will be expressed below, the Board finds that 
there is evidence that the veteran has muscle injury due to 
the shrapnel wound of the back, and a separate and additional 
disability evaluation should be assigned for this disability.  
The provisions of 38 C.F.R. § 4.25 provide that except as 
otherwise provided in the rating schedule, all disabilities, 
including those arising from a single disease entity, are to 
be rated separately, unless the conditions constitute the 
same disability or the same manifestation.  See also Esteban, 
supra.  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.   

The medical evidence of record, which has been reviewed in 
detail above, shows that the veteran has a residual 
disability of the left lumbar region that is distinct and 
separate from the residual scars.  The residual scars due to 
the shrapnel wounds of the left shoulder and back are 
manifested by tenderness and pain.  The residual muscle 
disability of the shrapnel wound to the back is manifested by 
retained metallic density, pain in the area of the wound, and 
functional impairment during exacerbation of the pain.  Thus, 
the Board finds that the manifestations of the residual scars 
of the left shoulder and back and the residual muscle 
disability of the left lumbar area are distinct and separate 
and that separate rating should be assigned to the muscle 
disability of the lumbar region.  Based on the Court's 
decision in Esteban, supra, such separate ratings would not 
constitute prohibited pyramiding under 38 C.F.R. 4.14.    

For reasons which will be expressed below, the veteran's 
muscle impairment of the muscles of the lumbar region will be 
assigned a 20 percent rating under 38 C.F.R. § 4.73, 
Diagnostic Code 5320.  The 10 percent rating for the 
veteran's scars, which is protected, will be continued.  See 
38 C.F.R. § 3.951 (2000). 

(i.)  Rating the veteran's muscle impairment of the low back 
as a residual of shell fragment wounds

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

The veteran's representative suggested, during the January 
2001 hearing, that the veteran's low back disability be rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293, intervertebral 
disc syndrome [see the hearing transcript, pages 8-9].  
However, for reasons expressed below, the Board believes that 
the back disability is more appropriately rated under 
38 C.F.R. § 4.73, Diagnostic Code 5320 [muscle impairment to 
Muscle Group XX].  The Board notes in passing that the 
veteran's representative read the report of the October 2000 
VA examination as indicating that the veteran had 
"degenerative joint disease of the back due to some shrapnel 
wounds" [hearing transcript, page 9].  However, the 
examination report in question states that the veteran has 
"degenerative changes of the lumbar spine which do not 
appear to be related to his shrapnel wounds" [emphasis added 
by the Board].

The Board finds that the veteran's service-connected 
residuals of shrapnel wounds to the back is more consistent 
with the application of Diagnostic Code 5320 [muscle 
impairment to Muscle Group XX] and that this diagnostic code 
is most appropriate.  The veteran's symptoms and diagnosis 
are consistent with the rating criteria found in Diagnostic 
Code 5320.  The medical evidence of record shows that the 
veteran sustained shrapnel wounds to the lumbar area in July 
1944.  X-ray examination at that time revealed small metallic 
fragments in the second interspace anteriorly on the left.  A 
more recent X-ray examination in 1998 indicates that the 
veteran still has a metallic density in the posterior soft 
tissue at T 10.  The evidence shows that since incurring the 
shrapnel wound, the veteran has had complaints of pain in the 
back.  There is medical evidence that the pain and the 
veteran's functional impairment are due to the retained 
shrapnel fragments, not the entrance wound scar.  Such 
symptoms and diagnosis are consistent with the rating 
criteria found in Diagnostic Code 5320.  Thus, the Board 
finds that the veteran's service-connected residuals of 
shrapnel wound to the back is more consistent with the 
application of Diagnostic Code 5320 [muscle impairment to 
Muscle Group XX] and should be rated for impairment to the 
muscles of the lumbar region under this diagnostic code.  See 
38 C.F.R. § 4.73, Diagnostic Code 5320. 

In applying the law to the existing facts, for the reasons 
expressed below, the record demonstrates the requisite 
objective manifestations consistent with the criteria for 
moderate injury under 38 C.F.R. § 4.56 and a 20 percent 
evaluation is warranted for the residuals of the shrapnel 
wound to the back under the provisions of Diagnostic Code 
5320.  

The medical evidence of record establishes that the veteran 
sustained shrapnel wounds to the left lumbar area in enemy 
action in July 1944.  There is evidence of treatment of the 
wound in service.  The service medical records indicate that 
the veteran was hospitalized for approximately two weeks for 
treatment of this wound.  Hospital records indicate that X-
ray examination reveled small metallic fragments in the 
second interspace anteriorly, on the left.  Service medical 
records dated approximately five months after the injury 
indicate that the veteran had complaints of dull pain.  A 
moderate sized foreign body was detected on the soft tissue 
between T9 and T10 to the left of the midline of the spine 
upon X-ray examination in January 1945.  More recent medical 
evidence shows that the veteran still has shrapnel retained 
in his back.  The July 1998 VA X-ray examination report 
indicates that the veteran has metallic density in the 
posterior soft tissue at T10.  

There are objective findings of entrance scars from the 
shrapnel.  A scar of the back was detected upon separation 
examination in 1955.  A September 1970 VA examination report 
indicates that the veteran had scars on the left trapezius 
area, lateral aspect of the left upper back, and on the left 
mid back.  The scars were slightly depressed.  The diagnosis 
was residual pain and scars from multiple shrapnel wounds to 
the low back.    

There is a record of consistent complaints of pain due to the 
shrapnel wound to the back.  The service medical records show 
that the veteran complained of pain in the site of the wound.  
A September 1970 VA examination report reflects a diagnosis 
of residual pain from the multiple shrapnel wounds to the 
back.  There is also evidence that the veteran currently has 
localized pain in the area of shrapnel.  The July 1998 VA 
examination report reveals that the veteran had pain in the 
areas of the old shrapnel wounds.  In a November 1999 
statement, Dr. R.R. indicated that the veteran reported 
having chronic pain in the lower back since the war wound.  
Dr. R.R. indicated that the veteran experienced tenderness 
with pressure in the area of the wound.  Dr. R.R. also 
indicated that there was little doubt that the pain was due 
to the shrapnel wound.  At the hearing before the Board, the 
veteran stated that he felt the pain from the inside of his 
back.  

There is evidence of functional impairment, essentially a 
lowered threshold of fatigue or loss of power, during periods 
of exacerbation.  The July 1998 VA examination report 
indicates that the examiner stated that although the veteran 
had no functional disability upon examination, it was 
conceivable that the veteran may have some decrease in his 
ability to sit in one position for too long or walk a 
particular distance because of the pain in his back or he may 
have difficulty sleeping during periods of exacerbation.  

Thus, the Board finds that a 20 percent disability evaluation 
is warranted for moderate muscle disability for muscles of 
the lumbar region under 38 C.F.R. § 4.73, Diagnostic Code 
5320.  Under 38 C.F.R. § 4.56(d), moderate muscle disability 
is a type of injury from a deep penetrating wound of small 
shrapnel fragment with retained metallic fragments with 
symptoms of fatigue-pain, and objective findings of entrance 
scars and some loss of power or a lowered threshold of 
fatigue.   

There is no objective evidence of moderately severe or severe 
muscle disability of the muscles of the lumbar region which 
would allow for the assignment of a higher disability rating.  
There is no evidence that the veteran was wounded by a small 
high velocity or large low velocity missile.  The veteran 
reported that he underwent debridement.  However, there is no 
evidence of sloughing of soft parts or prolonged infection 
during treatment of the wound in service.  The veteran was 
hospitalized in service for treatment of the wound for two 
weeks, which is not necessarily prolonged hospitalization.  
There was no evidence of an inability to keep up with work 
assignments in service.  The veteran was returned to duty 
after two weeks of medical treatment.  There is no evidence 
of intermuscular scarring.  There are objective findings of 
entrance scars indicating track of the shrapnel fragment; 
however, there is no evidence that the shrapnel went through 
one or more muscle groups.  There is no objective evidence on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side or 
positive evidence of impairment.  See 38 C.F.R. § 4.56.

There is no objective evidence of severe muscle disability of 
the muscles of the lumbar region which would allow for the 
assignment of a higher disability rating.  The veteran was 
not wounded by a high velocity missile or multiple low 
velocity missiles.  There is no evidence of intermuscular 
binding and scarring.  There was evidence of depressed scars 
upon VA examination in September 1970.  However, upon VA 
examinations in 1998 and 2000, ragged, depressed or adherent 
scars indicating wide damage to muscle groups in missile 
track were not detected.  There is no evidence of loss of 
deep fascia or muscle substance or soft flabby muscles in 
wound area.  There is no evidence that the muscles swell or 
harden abnormally in contraction.  There is no medical 
evidence of diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, or induration or atrophy of an entire muscle 
following simple piercing by a projectile.  
The evidence of record shows that the shrapnel is retained in 
the soft tissue at T10.  There are no objective findings of a 
shattering bone fracture or open comminuted fracture.  The 
1998 X-ray examination report indicates that the metallic 
density did not involve the spine.  There is no evidence of 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile.  Only one 
metallic density was detected in the soft tissue at T10.  
There is no evidence of adhesion of scar to one of the long 
bones with epithelial sealing over the bone.  

In short, for the reasons and bases expressed above, the 
Board concludes that the evidence of record does not 
demonstrate moderately severe or severe muscle disability.  
The Board finds that the evidence does demonstrate the 
requisite manifestations for moderate muscle disability under 
Diagnostic Code 5320.  A 20 percent evaluation is warranted.  

As discussed above, except as otherwise provided in the VA 
Rating Schedule, all disabilities, including those arising 
from a single entity, are to be rated separately.  See 38 
C.F.R. § 4.25 (2000).  One exception to this general rule, 
however, is the anti-pyramiding provision of 38 C.F.R. § 4.14 
(2000), which states that evaluation of the same disability 
under various diagnoses is to be avoided.  See also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  The critical 
inquiry in making such a determination is whether any of the 
symptomatology is duplicative of or overlapping; the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban v. Brown, 6 
Vet. App. 259 (1994).  

The medical evidence of record demonstrates that the veteran 
has three scars on the back due to the shrapnel wounds in 
service.  The Board notes that a separate 10 percent rating 
is assigned to the scars under Diagnostic Code 7804 [scars 
tender and painful upon objective demonstration].  The issue 
of entitlement to a disability evaluation in excess of 10 
percent for the scars as residuals of the shrapnel wounds to 
the left shoulder and back is discussed in greater detail 
below.  

The Board does not find any other symptomatology due to the 
residuals of the shrapnel wound to the back for which a 
separate disability evaluation should be assigned.  The 
veteran and his representative assert that the veteran's 
degenerative joint disease and disc disease is due to the 
shrapnel wound.  However, there is no medical evidence to 
support this contention.  The September 1970 VA examination 
report indicates that the veteran had no involvement of the 
neurological systems due to the shrapnel wound.  The examiner 
stated that the veteran did not have any diseases or injuries 
due to the musculoskeletal system.  The 1998 VA X-ray 
examination detected a metallic density in the soft tissue at 
T10; however, the report indicated that there was no 
involvement of the spine.  The October 2000 VA examination 
report indicates that the examiner concluded that the 
veteran's degenerative changes in the lumbar spine did not 
appear to be related to his shrapnel wounds.  

The Board acknowledges that the examiner in the October 2000 
report noted in the veteran's past medical history that the 
veteran had degenerative joint disease to the back due to 
some shrapnel wounds.  The Court has specifically held that 
"[e]vidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute 'competent medical 
evidence'..."  See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In this 
instance, the examiner initially noted, based upon report 
from the veteran, that the veteran had degenerative joint 
disease due to the shrapnel wound to the back.  However, it 
is clear that after examination of the veteran, the examiner 
concluded that the veteran's degenerative joint disease was 
not due to the shrapnel wound and he stated this in his final 
impression.  

The veteran's own statements that he had degenerative disc 
and joint disease due to the shrapnel wound are not 
probative.  Although the veteran is competent to testify as 
to his in-service experiences and symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not reflect that the veteran currently 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or causation 
competent.  

In summary, the Board finds that a 20 percent disability 
evaluation is warranted under Diagnostic Code 5320 for the 
veteran's service-connected muscle impairment of the low back 
as a residual of shrapnel wound.  A 10 percent evaluation 
under Diagnostic Code 7804 is also warranted for the scars as 
a residual of the shrapnel wounds to the back and left 
shoulder.  The 20 percent rating under Diagnostic Code 5320 
and the 10 percent rating under Diagnostic Code 7804 
contemplate all of the symptomatology due to the service-
connected residuals of a shrapnel wound to the back.  Any 
other separate or additional disability evaluation under 
other diagnostic codes is not warranted.

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
DeLuca, 8 Vet. App. at 204-207.  A 20 percent evaluation is 
assigned under Diagnostic Code 5320, and this diagnostic code 
contemplates loss of motion of the lumbar spine.   

The Board notes that the medical evidence of record 
establishes that the veteran has complained of pain in the 
area of the wound due to the shrapnel wound to the back and 
there is medical evidence of functional impairment of the 
lumbar spine during exacerbations of pain.  

However, the Board points out that the disability evaluation 
under Diagnostic Code 5320 contemplates injury to the muscles 
of the lumbar spine, including loss of power, weakness, 
fatigue, and impairment of motion.  The Board further points 
out that the 20 percent rating under Diagnostic Code 5320 and 
38 C.F.R. § 4.56 contemplates the moderate impairment caused 
by the residuals of the shrapnel wound to the back.  See 
38 C.F.R. § 4.56.  The Board therefore concludes that the 
assignment of an additional disability rating under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 is not warranted and 
would be duplicative of the schedular rating and would thus 
constitute prohibited pyramiding.  See 38 C.F.R. § 4.14 
(2000).

In summary, a 20 percent disability evaluation is warranted 
for residuals of the shrapnel wound to the back under 
Diagnostic Code 5320, for the reasons discussed above.  The 
benefit sought on appeal is granted to that extent.   

(ii.)  Rating the veteran's service-connected scars of the 
back and shoulder

The RO has evaluated the scars of the veteran's left shoulder 
and back as 10 percent disabling under the provisions of 
Diagnostic Code 7805 [other scars], which evaluates the scars 
on limitation of the part affected.         

As discussed above, the assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case."  See Butts, supra.  In this case, the Board has 
considered whether another rating code is "more appropriate" 
than the one used by the RO.  See Tedeschi, supra. 

After having carefully considered the matter, the Board finds 
that the veteran's service-connected scars as residuals of 
shrapnel wounds to the left shoulder and back are more 
consistent with the application of 38 C.F.R. § 4.118, 
Diagnostic Code 7804 [superficial scars tender and painful 
upon objective demonstration] and that diagnostic code is 
more appropriate than 38 C.F.R. § 4.118, Diagnostic Code 7805 
[other scars].  The veteran's symptoms and diagnosis are 
consistent with the rating criteria found in Diagnostic Code 
7804.  The medical evidence of record shows that the scars 
are manifested by tenderness and pain upon objective 
demonstration.  The medical evidence of record does not 
indicate that there is any functional impairment of the left 
shoulder or back due to the scars.    

The Board acknowledges that the veteran's 10 percent rating 
for the scars is a protected rating.  See 38 C.F.R. § 3.951.  
The provisions of 38 C.F.R. § 3.951 indicate that a 
disability which has been continuously rated at or above any 
evaluation of disability for 20 or more years for 
compensation purposes under laws administered by the VA will 
not be reduced to less than such evaluation except upon a 
showing that such rating was based on fraud.  The 20-year 
period will be computed from the effective date of the 
evaluation to the effective date of reduction of evaluation.  
See 38 C.F.R. § 3.951.  The Board points out that the 
provisions of 38 C.F.R. § 3.951(b) prohibit the Board from 
reducing the protected rating.  The provisions of 38 C.F.R. 
§ 3.951 do not, however, prohibit the Board from evaluating 
the disability under a different diagnostic code.  

After a careful review of the evidence of record, and for the 
reasons expressed below, the Board finds that the evidence of 
record demonstrates that the veteran's service-connected 
scars as residuals of shrapnel wounds to the left shoulder 
and back are painful and tender upon objective demonstration 
and that a 10 percent evaluation is warranted under 
Diagnostic Code 7804.  

The medical evidence of record demonstrates that in July 
1944, the veteran sustained a shrapnel wounds to the left 
shoulder and back.  A September 1970 VA examination report 
indicates that the veteran had a 1 centimeter scar over the 
left scapula.  The diagnosis was residual pain and scars from 
multiple shrapnel wounds to the low back.  The February 1998 
VA treatment record indicates that the veteran experienced a 
sensation of pain when the scar was touched.  The VA 
examination in July 1998 revealed that the scar on the 
posterior shoulder was tender to the touch.  

The medical evidence of record demonstrates that the veteran 
has three scars on the back due to the shrapnel wounds in 
service.  The service medical records indicate that the 
veteran sustained scars on the back due to the shrapnel 
wounds.  A September 1970 VA examination report indicated 
that there were three scars on the left lumbar region.  The 
February 1998 VA treatment record indicates that the examiner 
indicated that the veteran complained of a pain sensation 
with touching the scars.  The July 1998 VA examination report 
reflects a diagnosis of scars of the posterior back.  The 
examiner noted that the scars may be associated with some 
localized pain with palpation.    

Thus, the Board finds that a 10 percent evaluation is 
warranted for the scars as residuals of the shrapnel wound to 
the left shoulder and back under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 [superficial scars, tender and painful 
upon objective demonstration], since the medical evidence of 
record establishes that the veteran has tenderness and pain 
to touch in the area of the scars.  The Board notes that a 10 
percent evaluation is the highest scheduler evaluation 
available under Diagnostic Code 7804.    

A disability evaluation in excess of 10 percent may be 
assigned under Diagnostic Code 7805 [other scars] which 
evaluates scars based upon limitation of function of the part 
affected.  See 38 C.F.R. § 4.118, Diagnostic Code 7805.  The 
parts affected in this matter are the left shoulder and back.  
Limitation of function of shoulder is rated under Diagnostic 
Codes 5200 to 5203.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5200 to 5203 (2000).  Limitation of function of the back is 
rated under Diagnostic Codes 5285 to 5295.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285 to 5295 (2000).  As noted 
above, impairment to the muscles of the lumbar region is 
rated under Diagnostic Code 5320.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5320.  

The Board finds that the preponderance of the evidence is 
against the assignment of a disability evaluation in excess 
of 10 percent for the veteran's service connected scars of 
the left shoulder and back as residuals of shrapnel wounds 
under Diagnostic Code 7805, because the evidence does not 
demonstrate that the scars cause functional impairment of the 
left arm, shoulder or back.     

There is no medical evidence of functional impairment of the 
left shoulder or left arm due to the scar.  The February 1998 
VA treatment record indicates that the veteran's biceps 
strength was 5/5.  His triceps strength was 4/5.  The July 
1998 VA examination report indicates that the scar did not 
affect the veteran's range of motion of the left arm.  He had 
full range of motion in abduction and forward flexion.  He 
had negative impingement signs.  The examiner noted that the 
veteran had excellent strength in his rotator cuff 
musculature on the side where the shrapnel wounds were.  The 
examiner indicated that he elicited no functional range of 
motion decrease on examination due to the scars.  

There is no medical evidence of functional impairment of the 
back due to the scars.  The Board finds that the medical 
evidence of record does not demonstrate functional limitation 
of the back due to the scars.  The June 1998 VA examination 
report reveals that the examiner indicated that he could 
elicit no decreased functional range of motion due to the 
scars.  The Board also points out that the veteran is already 
being compensated for functional impairment of the lumbar 
spine under Diagnostic Code 5320 and to assign an additional 
rating for functional impairment of the lumbar spine under 
another code would constitute pyramiding, which is prohibited 
by 38 C.F.R. § 4.14.

Thus, a disability evaluation in excess of 10 percent is not 
warranted under Diagnostic Code 7805 for the scars as 
residuals of the shrapnel wounds to the left shoulder and 
back.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

The veteran's service-connected residual scars of the left 
shoulder and back may possibly also be rated under Diagnostic 
Code 7803 [superficial scars which are poorly nourished with 
repeated ulceration].  However, there is no indication that 
the veteran's scars are poorly nourished with ulceration.  
Moreover, a disability evaluation in excess of 10 percent is 
not available under Diagnostic Code 7803.  Accordingly, 
rating under that diagnostic code is not appropriate.

In summary, a disability evaluation in excess of 10 percent 
is not warranted for the residual scars due to the shrapnel 
wounds to the left shoulder and back under Diagnostic Code 
7804, for the reasons discussed above.  The preponderance of 
the evidence is against the claim and the benefit sought on 
appeal is denied.   



ORDER

Entitlement to a separate 20 percent disability evaluation 
for residuals of a shrapnel wound to the back under 38 C.F.R. 
§ 4.73, Diagnostic Code 5320 [muscle injury] is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.

Entitlement to a disability evaluation in excess of 10 
percent for scars as residuals of shrapnel wounds to the left 
shoulder and back is denied.   



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

